Citation Nr: 0317902	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  94-35 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for anemia, to include 
as due to undiagnosed illness.

2.	Entitlement to service connection for narcolepsy and 
fatigue, to include as due to undiagnosed illness.

3.	Entitlement to service connection for nerve loss and/or 
numbness of the hands, arms, legs and feet, to include 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please ask the veteran to indicate 
the approximate dates he was treated at 
the Armed Forces Hospital at Riyadh and 
Haraj and the disabilities involved.  He 
should be asked to indicate who owns 
and/or operates this facility hospital.  
He should be asked if he is still a 
member of the National Guard and if no 
his retirement date.  Please furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to current treatment 
he has received for nerve loss and 
numbness of the hands, arms, legs, and 
feet, fatigue, narcolepsy, muscle spasm 
of the thighs, calves, arms, chest, 
hands, skin rash, anemia, and joint pain 
due to an undiagnosed illness.

2.  Request the VA Medical Center in 
Jackson, Mississippi, to furnish copies 
of all medical records covering treatment 
from August 2000 to the present. 

3.  Following the veteran's response, 
request the Armed Forces Hospital at 
Riyadh and Haraj, Saudi Arabia directly 
for copies of the veteran's treatment 
records.  A copy of both sides of his 
treatment card at that facility and a 
release of information form should 
accompany the request.  Copies of these 
documents are located in Vol. III, marked 
with orange tabs on left side

4.  Furnish the National Personnel 
Records Center's (NPRC) a copy of the 
veteran's DD 214 regarding his active 
duty from September 1990 to June 1991 and 
request the NPRC to verify the veteran's 
Persian Gulf service.  A copy of the 
DD214 is located in Vol. III, marked with 
orange tab on left side.  Ask the NPRC to 
conduct a search for the service medical 
records pertaining to his active duty 
from June 1976 to September 1979.  Inform 
the NPRC that the veteran's National 
Guard unit does not have these records.

5.  *After paragraphs 1 through 4 are 
completed please return claims folder to 
me prior to undertaking development of 
paragraph #6.

6.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: a VA examination should be 
conducted by an orthopedist to determine 
if the reported symptoms involving the 
musculoskeletal system are secondary to 
Persian Gulf War service.  It is 
requested that the examiner obtain a 
detailed history from the veteran to 
include identification of all muscles and 
joints involved in his claim.  All 
indicated tests should be conducted.  The 
claims folder and a copy of this Remand 
should be furnished to the examiner for 
review in conjunction with the 
examination.  The examiner is requested 
to indicate in the report that the claims 
folder was reviewed.

7.  Following the examination and in 
conjunction with a review of the claims 
folder, the examiner should provide an 
opinion as to whether or not there are 
any clinical, objective indications of 
the claimed symptoms, and if yes, whether 
the symptoms are chronic and disabling.  
The examination should include range of 
motion studies of the involved joints and 
what are considered to be the normal 
ranges of motion.  The orthopedist should 
be requested to determine whether the 
reported symptoms result in weakened 
movement, excess fatigability, or 
incoordination and, whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.

8.  The examiner should provide an 
opinion as to whether the reported 
symptoms are attributable to a "known" 
clinical diagnosis, in light of the 
medical history and examination findings.  
If so, the examiner should identify the 
diagnosed disorder and explain the basis 
for the diagnosis.  If the symptom is not 
due to a known diagnosis the examiner 
should so specify.  A complete rational 
for any opinion expressed should be 
included in the examination report.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





